UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 96-50089
                         Summary Calendar



                 In the Matter of: ELWOOD CLUCK,

                                                            Debtor.

                    -------------------------

                          ELWOOD CLUCK,

                                                          Appellant,


                              VERSUS


                  RANDOLPH N. OSHEROW, Trustee,

                                                          Appellee.




           Appeal from the United States District Court
                 For the Western District of Texas
                         (SA-95-CV-1001)
                         August 30, 1996


Before JONES, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

      On February 5, 1995, Elwood Cluck, as appellant, signed and


  *
   Pursuant to Local Rule 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in Local Rule 47.5.4.
filed a notice of appeal to the United States Court of Appeals for

the Fifth Circuit from (a) the final order and judgment of the

United States District Court for the Western District of Texas,

filed November 29, 1995, and (b) the order of the district court

filed January       9,    1996.     The    district   court’s     judgment   filed

November 29, 1995, dismissed appellant’s appeal from the order of

the Bankruptcy Court for the Western District of Texas dated June

20, 1995, which denied appellant’s motion to recuse Ronald B. King

as the Bankruptcy Judge on the case.               The district court order of

January 9, 1996, overruled appellant’s motion for rehearing of the

November 29, 1994, judgment of the district court and denied

appellant’s motion for recusal of the Honorable H. F. Garcia as

district judge hearing this bankruptcy appeal.                    In its order of

November 29, 1995, the district court found that appellant failed

to timely file his brief and failed to timely file a response to a

motion to dismiss.           Therefore, the district court treated the

motion to dismiss as unopposed and dismissed the appeal from the

bankruptcy court.

     In his motion for rehearing of the district court’s order of

November 29, 1995, appellant cites no rules or cases nor makes any

argument     that   the     district      court    abused   its    discretion    in

dismissing the bankruptcy appeal.              Likewise, in his brief filed in

this Court, appellant does not even raise as an issue on appeal any

error   on   the    part    of    the   district    court   in    dismissing    the

bankruptcy appeal.         Appellant has waived his claim of error on the

                                           2
part of the district court in dismissing the bankruptcy appeal and

we, therefore, affirm the judgment of the district court filed

November 29, 1995.

     In his motion for recusal of Judge H. F. Garcia filed December

6, 1995, along with his motion for rehearing of the November 29,

1995, judgment, appellant raised for the first time grounds upon

which he asserted Judge Garcia should have recused himself from

hearing the bankruptcy appeal.   Judge Garcia denied the motion for

recusal summarily in his order of January 9, 1996, which also

denied appellant’s motion for rehearing of the November 92, 1995,

order.   In his brief filed in this Court, appellant raises as an

issue on appeal whether Judge Garcia should have recused himself;

but appellant cites no rules or cases and presents no argument on

this issue.   Rather appellant spends his entire brief arguing the

second issue on appeal, that is whether Judge Ronald B. King should

have recused himself in the original bankruptcy proceeding.     We

conclude, therefore, that appellant has waived and abandoned the

issue of whether Judge Garcia committed error by refusing to recuse

himself in the bankruptcy appeal.

     We have carefully reviewed the brief of appellant Elwood

Cluck, the brief of appellee, the record excerpts and relevant

portions of the record itself.   The only issue in this appeal is

whether the district court abused its discretion in dismissing the

bankruptcy appeal.   We review such a dismissal under an abuse of



                                 3
discretion standard.    In Re Scheri, 51 F.3d 71, 75 (7th Cir. 1995).

For the reasons stated by the district court in its separate order

filed November 25, 1995, we affirm the judgment of the district

court which dismisses the appeal of the order of the bankruptcy

court denying the motion for recusal of the bankruptcy judge.

      This appeal is one of 24 separate appeals which appellant

Elwood Cluck has filed in this Court, all arising out of the same

bankruptcy proceeding. This Court has previously warned Cluck that

frivolous appeals could result in the imposition of sanctions.

Cluck v. Osherow, Nos. 95-50611, 95-50613 and 95-50614 (5th Cir.

June 7, 1995) (unpublished). In another appeal, this Court imposed

sanctions in the amount of the appellee’s costs and attorney’s fees

incurred during appeal.     Cluck v. Osherow, No. 95-50797 (5th Cir.

June 21, 1996) (unpublished).      We find the instant appeal to be

frivolous.    The result is obvious and the arguments of error are

wholly without merit.      See Coghlan v. Starkey, 852 F.2d 806, 811

(5th Cir. 1988); see also Clark v. Green, 814 F.2d 221, 223 (5th

Cir. 1987) (a frivolous appeal is one in which the claim advanced

is unreasonable or is not brought with a reasonably good faith

belief that it is justified).      Given the prior sanction warning,

the   prior   imposition    of   sanctions,   and   Cluck’s   continued

prosecution of   this frivolous appeal, we now impose sanctions in

DOUBLE the amount of the appellee’s costs and attorney’s fees

incurred during this appeal. Accordingly, the appellee is directed


                                   4
to submit to this court its application for costs and attorney’s

fees    incurred   during   this   appeal,   together   with   supporting

documents.    We direct the clerk to issue the mandate immediately

and not accept any filing of a motion for rehearing from Cluck.       We

further direct the clerk to amend the mandate as to the final

certification of double costs and attorney’s fees as set by the

sanctions herein.     See Fed. R. App. P. 39(d) and 41.

       Finally, Cluck is barred from filing any pro se civil appeal

in this Court, or any pro se initial civil pleading in any court

which is subject to this Court’s jurisdiction, without the advance

written permission of a judge of the forum court or of this Court;

the clerk of this Court and the clerks of all federal district

courts in this Circuit are directed to return to Cluck, unfiled,

any attempted submission inconsistent with this bar.

       The judgment of the district court is AFFIRMED.         SANCTIONS

IMPOSED.




                                     5